DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered.
 
	Election/Restrictions
Claims 2-4, 7, 10, 11, 13, 15-21, 23, 26 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 February 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 5, 6, 8, 9, 12, 14, 22, 24, 25 and 28-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibe et al. (U.S. 20170297344 A1) in view of Asai (U.S. 20170345080 A1).
	Ibe et al. discloses, with regards to claim:
	1. A liquid consuming system (figs. 8 and 9), comprising: 
an installation case configured to receive a cartridge (figs. 1 and 8, element 5), the cartridge comprising a first liquid chamber storing a liquid; 
a tank (41) comprising a second liquid chamber; 
a flow path (fig. 8) configured to communicate with the second liquid chamber and the first liquid chamber of the cartridge installed in the installation case; 
a head (1) communicated with the second liquid chamber; 
a first communication interface (fig. 2); and 
a controller system (fig. 2) configured to: 
determine a residual amount including at least an amount of liquid in the second liquid chamber of the tank ( [0080], [0081], fig. 9a, S205’); 
determine whether the determined residual amount reaches a predetermined amount (S205’).

	Ibe et al. does not disclose:
	based on determining that the liquid stored in the first liquid chamber has run out and the determined residual amount reaches the predetermined amount, automatically 
	wherein the order instruction includes identification information of the liquid consuming system.
	However, Asai discloses:
	based on determining that liquid stored in a chamber has run out, automatically transmitting an order instruction of another cartridge through the first communication interface [0037],
wherein the order instruction includes identification information of the liquid consuming system [0075].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the automatic ordering of Asai into Ibe et al. for the purpose of reducing downtime of the device without unnecessary user intervention. 
Since Ibe et al. discloses determining the ink level in the first liquid chamber (fig. 4a) and the second liquid chamber (fig. 9a), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to automatically transmit the order instruction when the first chamber has run out and the residual amount of the second chamber reaches a predetermined amount. This arrangement enables printers with sub-tanks having large capacities to be supplied with ink efficiently. One of ordinary skill in the art would have recognized that ordering a replacement ink supply too soon is wasteful, while ordering a supply too late results in downtime of the device. Choosing the conditions to trigger automatic ordering of the supply is merely routine optimization to ensure efficient supply of the ink. 

5. The liquid consuming system according to claim 1, further comprising: 
a liquid level sensor (39, 40), wherein the controller system is configured to: 
receive, from the liquid level sensor a first signal in a case a position of a liquid level in the second liquid chamber is equal to or higher than a predetermined position, the predetermined position corresponding to an amount of liquid contained at least in the second liquid chamber smaller than the predetermined amount; and 
receive, from the liquid level sensor, a second signal in a case the position of the liquid level in the second liquid chamber being lower than the predetermined position [0080].  
6. The liquid consuming system according to claim 5, wherein the controller system is configured to, based on determining that the determined residual amount does not reach the predetermined amount and receiving the second signal, transmit the order instruction (see above obvious rationale). 
8. The liquid consuming system according to claim 5, wherein the first liquid chamber of the cartridge installed in the installation case communicates with the outside (Ibe et al., [0078], element 6), wherein the second liquid chamber of the tank communicates with the outside ( [0079], air in the subtank 41 moves to the main tank 5 and then to the air communication section 6), wherein a part of the second liquid chamber is located below the first liquid chamber of the cartridge installed in the installation case (fig. 8), and wherein the predetermined position is located below the first liquid chamber of the cartridge installed in the installation case (fig. 8).  



12. A liquid consuming system, comprising: 
an installation case configured to receive a cartridge, the cartridge comprising a first liquid chamber storing a liquid (5); 
a tank (41) comprising a second liquid chamber; 
a flow path configured to communicate with the second liquid chamber and the first liquid chamber of the cartridge installed in the installation case (fig. 8); 
a head (1) communicated with the second liquid chamber; 
a liquid level sensor (39, 40); 
a first communication interface (fig. 2); and 
a controller system (fig. 2) configured to: 
in a case a position of a liquid level in the second liquid chamber is equal to or higher than a predetermined position, receive, from the liquid level sensor, a first signal; 
in a case the position of the liquid level in the second liquid chamber is lower than the predetermined position, receive, from the liquid level sensor, a second signal (fig 9a).
Asai remedies the deficiencies of Ibe et al. for the reasons discussed above concerning claim 1. 

14. The liquid consuming system according to claim 12, wherein the controller system is configured to, based on receiving the second signal from the liquid level sensor after receiving the first signal, transmit first information corresponding to the order instruction, the first information corresponding to the order instruction (see above obvious rationale). 
  
22. The liquid consuming system according to claim 12, wherein the first liquid chamber of the cartridge installed in the installation case communicates with the outside, wherein the second liquid chamber of the tank communicates with the outside, wherein a part of the second liquid chamber is located below the first liquid chamber of the cartridge installed in the installation case, and wherein the predetermined position is located below the first liquid chamber of the cartridge installed in the installation case (fig. 8).
  
24. The liquid consuming system according to claim 1, comprising the cartridge (5).
  
25. The liquid consuming system according to claim 12, comprising the cartridge (5).




	With regards to claims 28-35, Asai discloses:
	“The first ship request information includes a consumable ID (for example, a model number) for identifying the ink cartridge Y of the multi-function peripheral 10A and the account information "abc" stored in the memory 62, for example. The processing of S39 is an example of the first transmission processing” [0075].
	Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use any identifying information/consumable ID including a MAC address, serial number, type, or color.
	Providing these equivalent forms of consumable ID’s enables the ordering system to recognize the customer’s account for billing and the appropriate replacement consumable. 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147.  The examiner can normally be reached on Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896